                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                                          :
GARY TATINTSIAN, on his own behalf and for the            :
benefit of ShopLink Inc.,                                 :
                                                          :
                      Plaintiff/ Counterclaim Defendant, :
                                                          :
                      -against-                           :
                                                          :
MIKHAIL VOROTYNTSEV and ELENA                             :
VOROTYNTSEV,                                              :
                      Defendants/ Counterclaim Plaintiff, :
                                                          :   Case No. 16 Civ. 7203 (GHW)
                      and,                                :
                                                          : COUNTERCLAIM DEFENDANT
SHOPLINK, INC.,                                           :     TATINTSIAN’S REPLY
                                                          :   MEMORANDUM OF LAW IN
                      Nominal Defendant/ Counterclaim :       FURTHER SUPPORT OF HIS
                      Plaintiff.                          :    REQUEST FOR DEFAULT
---------------------------------------- :                   JUDGMENT ON SHOPLINK’S
                                                          :    COUNTERCLAIMS AND IN
MIKHAIL VOROTYNTSEV,                                      :  OPPOSITION TO SHOPLINK’S
                      Third-Party Plaintiff,              : REQUEST TO VACATE DEFAULT
                                                          :
                      -against-                           :
                                                          :
DMITRIY KHMALADZE, ITADAPTER                              :
CORPORATION, INC., YOUNIS ZUBCHEVICH, and :
DIABETICA RESEARCH SOLUTIONS, INC.,                       :
                                                          :
                      Third-Party Defendants.             :
                                                          :
                                                          :
---------------------------------------- X

SHOPLINK INC.,

                   Cross-Claim Plaintiff,

                   -against-

YOUNIS ZUBCHEVICH,
               Cross-Claim Defendant.
----------------------------------------

                                            1
       Plaintiff and Counterclaim Defendant Gary Tatintsian (“Tatintsian”) respectfully submits

this opposition to ShopLink’s request for an order vacating the default entered against it and in

reply and in further support of Tatintsian’s request for default judgment on the Counterclaims of

Nominal Defendant and Counterclaim Plaintiff ShopLink Inc. (“Shoplink”).


                                PRELIMINARY STATEMENT

       The default at issue was precipitated by CEO Mikhail Vorotyntsev’s (“Vorotyntsev”)

failure to obtain counsel to represent ShopLink, a corporation, by a deadline repeatedly extended

by the Court at Vorotyntsev’s request.       In order to overcome the default, ShopLink must

establish good cause, which it has failed to do.

       First, Vorotyntsev’s failure to comply with the deadline to obtain counsel for ShopLink

was willful, and is part of a pattern of conduct by Vorotyntsev designed to delay and obstruct this

litigation in order to avoid complying with his and ShopLink’s discovery obligations, and to

avoid paying back the money that Vorotyntsev stole from Tatintsian.

       Rather    than   showing     good    cause      for   the   default,   Vorotyntsev   provides

misrepresentations, contending that he was unaware of the Court’s deadlines for obtaining

counsel or the consequences that would flow. These claims are belied by the record, which

clearly shows that Vorotyntsev was warned multiple times that he must obtain counsel by the

Court’s deadline or else default would be entered against ShopLink.

       After missing several deadlines to obtain new counsel, ShopLink also retained an

attorney in delinquent registration status to appear and seek to vacate the default. ShopLink’s

failure, to this date, to retain an attorney in good standing in New York, provides further reason

for granting Tatintsian’s motion for a default judgment. Indeed, even with counsel, ShopLink




                                                   2
has shown disregard for this Court’s deadlines, failing to file papers seeking to vacate the default

by the Court’s deadline.

       ShopLink further argues that default judgment should not be entered against it because

Tatintsian has not been unfairly prejudiced from the delay. That is not the case. For over eight

months, disputes between Vorotyntsev and his own and ShopLink’s lawyers and Vorotyntsev’s

failure to timely find replacement counsel for ShopLink have derailed this litigation and

prevented discovery. The delay has also been costly for Tatintsian. Despite having replacement

counsel in the courtroom for the Court’s February 14, 2020 status conference, Vorotyntsev

waited until Tatintsian expended significant resources to prepare and file a motion for a default

judgment, before he retained counsel for ShopLink, further prejudicing Tatintsian.

       ShopLink’s claims are also not sufficiently meritorious to justify vacating the default.

Vorotyntsev has propped up ShopLink, a long defunct corporation that he raided for his own

enrichment, to bring meritless counterclaims against Tatintsian to distract from his own

wrongdoing.    ShopLink has failed to offer any evidence in support of the merits of its

counterclaims, a requisite for establishing good cause under the case law. This Court should

therefore not credit Vorotyntsev’s conclusory statements that the claims have merit.

       For these reasons, this Court should deny ShopLink’s request for the Court to vacate the

default and grant Tatintsian’s request for default judgment against ShopLink.

                                          ARGUMENT

       Under Federal Rule of Civil Procedure 55(c), a party seeking to vacate entry of a default

must show good cause.       “The dispositions of motions for entries of defaults and default

judgments and relief from the same under Rule 55(c) are left to the sound discretion of a district

court because it is in the best position to assess the individual circumstances of a given case and



                                                 3
to evaluate the credibility and good faith of the parties.” Enron Oil Corp. v. Diakuhara, 10 F.3d

90, 95, 96 (2d Cir. 1993) (noting that default procedures “provide a useful remedy when a

litigant is confronted by an obstructionist adversary” and these procedures are essential to

“maintaining the orderly and efficient administration of justice.”)       The Second Circuit has

established three criteria that should be assessed when deciding whether a party has

demonstrated “good cause”: “(1) whether the default was willful; (2) whether setting aside the

default would prejudice the adversary; and (3) whether a meritorious defense is presented.” Id.

at 96. Here, all three of these criteria weigh against granting ShopLink’s request to vacate the

default and in favor of entering a default judgment against ShopLink, dismissing its

counterclaims.

       1. ShopLink’s failure to obtain new counsel by the Court’s deadline was willful and
          part of a pattern of misconduct and delay in this matter.

       Vorotyntsev’s failure to obtain an attorney for ShopLink by the Court’s extended

deadline was willful. The record shows that Vorotyntsev’s actions are part of an intentional

pattern of misconduct and delay in this case that should not be countenanced. Additionally,

Vorotyntsev’s claims in his affidavit that he was not on notice of the default or this Court’s

deadlines do not withstand scrutiny in light of clear record evidence to the contrary.

       First, the delay in obtaining counsel for ShopLink was part of a broader pattern of

obstruction and delay by Vorotyntsev. On July 1, 2019, Vorotyntsev’s personal counsel, Frank

Franzino, initially filed a motion for a pre-trial conference, indicating that he was seeking to

withdraw due to Vorotyntsev’s persistent non-payment of fees, and requesting a stay of all

proceedings in the matter. See Dkt. no. 196. Then, on July 26, 2019, Franzino withdrew that

motion, see Dkt. no. 201, indicating that counsel had reached an agreement with Vorotyntsev to

continue with the representation. Shortly thereafter, counsel for ShopLink, Parker Pohl, sought

                                                 4
an extension of time of several months to produce document discovery due to the volume of

discovery at issue.

       On October 29, 2019, two days before counsel for ShopLink and Vorotyntsev were

scheduled to produce discovery after a months-long delay, both counsel filed a motion for a pre-

trial conference seeking to withdraw from representing Vorotyntsev and ShopLink, not only for

non-payment but also because of the Vorotyntsevs’ and ShopLink’s

       persistent failure to cooperate in these representations, which has rendered it exceedingly
       and unreasonably difficult for [Franzino] and Parker Pohl to carry out employment
       effectively. See N.Y. Rules of Professional Conduct, Rule 1.16( c )(7). As a result of this
       failure, neither [Franzino] nor Parker Pohl is able to meet deadlines imposed by current
       Court Orders, and neither [Franzino] nor Parker Pohl is able to properly and ethically
       discharge its obligations as counsel….

See Dkt. no. 205. In his motion to withdraw as counsel, ShopLink’s lawyer further elaborated:

“Vorotyntsev has failed to meaningfully participate in the Actions, and in particular in discovery-

related matters that are essential to preparation of ShopLink’s claims and defenses in this

action.” Dkt. no. 212 at 2. It was thus willful conduct on the part of the Vorotyntsevs and

ShopLink that obstructed the progress of the litigation and led ShopLink’s counsel, Parker Pohl,

to withdraw.    In effect, this litigation has been at a standstill since July 1, 2019 due to

Vorotyntsev’s and ShopLink’s misconduct.

       This record also shows that Vorotyntsev was on notice, from at least October 29, 2019,

that there was a high likelihood he would need to find additional counsel to continue to represent

both himself and ShopLink. Indeed, in a letter dated November 5, 2019, Vorotyntsev informed

the Court that he was in the process of seeking to retain counsel and was “close to engaging a

new lawyer.” Dkt. no. 207. Vorotyntsev thus had ample time to meet any deadlines imposed by

the Court to find replacement counsel.




                                                5
       After counsel for ShopLink and the Vorotyntsevs moved to withdraw, see Dkt. No. 210,

this Court held a telephone conference on November 21, 2019 with all parties and granted the

withdrawal motions orally on the call and in a follow up written order on November 25, 2019.

The Vorotyntsevs were on the November 21, 2019 conference call with the Court and were

explicitly placed on notice that ShopLink would be in default if the corporation did not obtain

counsel by the deadline imposed by the Court. Dkt. no. 219 at 20, 34-36. The Court further

underscored this point in its written order dated November 25, 2019, noting that ShopLink “must

appear before the Court through counsel” because it is a corporate entity. See Dkt. no. 218. The

Court made clear that “[i]f no attorney enters an appearance on behalf of . . . ShopLink Inc. by

[January 6, 2020], the Court may enter a default” against ShopLink, and plaintiffs may

subsequently “seek a default judgment from the Court under Federal Rule of Civil Procedure

55(b).” Id. Vorotyntsev was therefore well aware of the consequences of counsel not appearing

for ShopLink.

       Vorotyntsev also provided the Court with contact information for timely service for

himself and the corporations, and never advised the Court that this would be inadequate to reach

him. On the November 21, 2019 conference call, the Court pressed Vorotyntsev for contact

information at which timely service could be made, noting: “I don't want to have a period of

time in which we have no contact information for you or the others.”     Dkt. no. 219, Nov. 21,

2020 Tr. at 37-38 (Court: “please give me addresses that will result in you receiving the

information timely, in the event that a prompt response is required.”) In response, Vorotyntsev

provided an address for service on both himself and the corporations.          Id. at 38 (“Mr.

Vorotynsev: You can use one address for all parties, for both me and my wife and all the

companies. . . . 511 Avenue of the Americas, number 372, New York, New York 10011.”) If



                                               6
Vorotyntsev could not be reached at that address, it was thus incumbent upon him to notify the

Court.

         Vorotyntsev also claims that he was not aware that an extended January 24, 2020

deadline had been imposed. Even if this were the case, Vorotyntsev was well aware that the

January 6, 2020 deadline had passed, and he had no reasonable basis to assume that his January

6, 2020 request for a 30 day extension from the Court would be granted. Indeed, during the

November 21, 2019 phone conference, Vorotyntsev asked for an even longer period of time to

find counsel, and his request was denied due to concerns about prejudice to other parties. See

Tr. at 20 (“I'd like to set a reasonable deadline, given the kind of concerns that were described by

counsel for Mr. Tatintsian.”) This approach is consistent with the Court’s prior practice of

balancing the interests of the parties and denying requests for extended deadlines. See Dkt. No.

164 (after Vorotyntsev asked for an additional 30 days to find new counsel when prior counsel

withdrew, the Court granted two weeks). Vorotyntsev thus had no reason to assume that his

request would be granted in full. Vorotyntsev also did not inform the Court that he would be

unavailable to receive notification as to the outcome of his request.

         After the Court extended the deadline to January 24, 2020, see Dkt no. 223, and

ShopLink failed to obtain new counsel by that deadline, the Court directed the clerk to enter

default. See Dkt. no. 226. As set forth above, Vorotyntsev was fully advised that this would be

the consequence of failing to obtain counsel for ShopLink.

         On February 4, 2020, the day before the deadline that would have existed if

Vorotyntsev’s January 6, 2020 request for an extension of time had been granted in full,

Vorotyntsev still had not obtained a lawyer for ShopLink. Instead, Vorotyntsev sought more




                                                 7
time and represented to the Court that he was “in final stages of negotiations with a lawyer who

we hope to engage and introduce to the court no later than next week.” Dkt. No. 225.

       On February 14, 2020, Friday of the following week, the Court held a conference in this

matter. While a potential lawyer appeared in the gallery, Vorotyntsev had still not retained

counsel for ShopLink. This was well over a month after the initial extended deadline, and on the

outer date of when Vorotyntsev promised he would introduce a new lawyer to the Court.

       During this conference, Vorotyntsev made several blatant misrepresentations, denying

knowledge of the deadlines and denying knowledge that default would be the consequence of a

missed deadline.

       During the conference, both Vorotyntsev and potential incoming counsel were made

aware that counsel for Tatintsian would be preparing and filing an order to show cause for why a

default judgment should not be entered by Wednesday of the following week, which would

require substantial additional resources on the part of Tatintsian. Nonetheless, replacement

counsel did not appear for ShopLink until February 27, 2020, the day before the opposition to the

order to show cause was due. New counsel sought an extension of time to respond, even though

he had been in the courtroom and was on notice that the order to show cause would be filed from

at least February 14, 2020.

       Notably, new counsel is not even in good standing in New York. See Exhibit A, a

printout from the New York State Unified Court System listing Mr. Thomas’s registration status

as “delinquent. “The failure to comply with attorney registration requirements violates Judiciary

Law § 468–a and 22 NYCRR 118.1 and constitutes conduct prejudicial to the administration of

justice warranting the imposition of discipline.” In re Attorneys in Violation of Judiciary Law

468-a, 22 NYCRR 118.1, 152 A.D.3d 23, 24 (4th Dep’t 2017). Thus, even after months of delay,



                                               8
Vorotyntsev has still not retained a lawyer in good standing in New York to represent the

corporation.

        After the Court granted incoming counsel’s request for an extension, new counsel

promptly failed to abide by the new deadline. The Court made clear in a February 28, 2020

order that if ShopLink intended to file an order to show cause to vacate the default entered

against ShopLink, it had to do so by March 5, 2020. See Dkt. no. 239. Incoming counsel filed a

motion on March 6, 2020 that was inconsistent with the Court’s individual rules of practice. On

March 6, 2020, this motion was quickly terminated by the Court for failure to follow the rules,

with the notice e-filed first thing in the morning on March 9, 2020. The deficiency in the filing

was not cured until five days after the initial deadline, on March 10, 2020.

       In sum, willful conduct, including obstruction of discovery, causing lead counsel for

Vorotyntsev and ShopLink to withdraw, is certainly present here. Despite representations to the

Court that he was close to obtaining new counsel since November 5, 2019, Vorotyntsev, after

missing multiple deadlines, failed to obtain counsel for ShopLink until February 27, 2020. Even

to this day, ShopLink does not have counsel in good standing in New York. Rather than accept

responsibility for missing the Court’s deadlines, Vorotyntsev made misrepresentations to the

Court about his knowledge of the deadlines and the consequences that would inevitably flow

from failing to comply. Once new counsel entered an appearance, new counsel promptly missed

the deadline to vacate the default. Under these facts, willful conduct has been established. As

the Second Circuit has stated, when confronted by “a recalcitrant party who fail[s] to comply

with [a court’s] order to obtain counsel . . . [s]uch cavalier disregard for a court order is a failure,

under Rule 55(a), to otherwise defend as provided by these rules,” and entering default judgment

is entirely appropriate. Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305, 1310 (2d Cir. 1991)



                                                   9
(affirming the entry of a default judgment when an entity failed to comply with a court order to

obtain counsel).    It would be within the sound discretion of this Court to find that the

obstructionist conduct, pattern of delay and blatant misrepresentations to the Court in connection

with the default warrant entering a default judgment against ShopLink.

       2. Setting aside default here and not granting default judgment to Tatintsian would
          severely prejudice Tatintsian.

       Vorotyntsev’s conduct has effectively stopped this litigation in its tracks since at least

July 1, 2019. Since Vorotynsev stole $1.35 million from Tatintsian, this passage of time has

severely prejudiced Tatintsian’s ability to obtain timely relief.

       Additionally, ShopLink’s delays in obtaining counsel have caused Tatintsian to expend

substantial resources, including preparing extensive filings associated with the default judgment,

which could have been avoided if ShopLink had timely complied. 1 This prejudice warrants

entry of a default judgment.

       3. ShopLink and Vorotyntsev have failed to present any evidence demonstrating
          that ShopLink’s counterclaims are meritorious.

       A litigant seeking “to vacate an entry of default must present some evidence beyond

conclusory” statements to support his claims. Enron Oil Corp., 10 F.3d at 98. This is not a mere

formality. See McLean v. Wayside Outreach Dev. Inc., 624 F. App'x 44, 45 (2d Cir. 2015)

(upholding district court’s decision to deny a motion to set aside default in part because


1
  While, for the reasons set forth herein, including the numerous missed deadlines, blatant
misrepresentations to the Court, and the failure of ShopLink to meet its burden of establishing
good cause, a default judgment should be entered, if the Court is inclined to vacate the default, it
should be a condition of the vacatur that ShopLink pay Tatintsian’s reasonable attorneys’ fees
associated with the default. See Filo Promotions, Inc. v. Bathtub Gins, Inc., 311 F. Supp. 3d
645, 649 (S.D.N.Y. 2018) (“the Court finds that the vacatur of the default should be conditioned
upon the payment by Defendant of Plaintiff's reasonable attorneys’ fees and costs that were
incurred as a result of Defendant's default.”)

                                                 10
defendant’s defense was made “only in conclusory terms and is not accompanied by any

supporting evidence”). Neither ShopLink, nor Vorotyntsev in his supporting affidavit, have

presented any such evidence. Since ShopLink has failed to meet its burden of establishing

meritorious claims, a default judgment should be entered.

                                           CONCLUSION

       For the foregoing reasons, Tatintsian respectfully requests that this Court enter default

judgment against ShopLink and dismiss its remaining counterclaims in this action.

Dated: March 16, 2020
       New York, NY
                                       GELBER & SANTILLO PLLC

                                       By: /s/ Kristen Santillo
                                           Kristen Santillo
                                           Fern Mechlowitz
                                           347 West 36th Street, Suite 805
                                           New York, NY 10018
                                           Phone: 212-227-4743
                                           Email: ksantillo@gelbersantillo.com
                                           Attorneys for Plaintiff Gary Tatintsian




                                               11
